Citation Nr: 0504421	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  00-11 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for the purpose of 
establishing eligibility for treatment under 38 U.S.C. 
§ 1702.  

3.  Entitlement to service connection for flat feet.  

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to an undiagnosed 
illness.  

5.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.  

6.  Entitlement to service connection for a gastrointestinal 
disability, claimed as constipation and stomach pain, to 
include as due to an undiagnosed illness.  

7.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  

8.  Entitlement to service connection for a skin disability, 
to include as due to an undiagnosed illness.  

9.  Entitlement to service connection for a chronic fatigue-
like syndrome, to include as due to an undiagnosed illness.  

10.  Entitlement to service connection for involuntary 
movements of the hands and feet, to include as due to an 
undiagnosed illness.  

11.  Entitlement to service connection for a urinary 
infection, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel




INTRODUCTION

The veteran had active service from November 1989 until May 
1990 and again from September 1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from November 1994, July 1995 and March 1999 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Cleveland, Ohio.

The Board notes that, at his December 2004 videoconference 
hearing before the undersigned, the veteran indicated his 
desire to withdraw his appeal as to service connection for 
myopic astigmatism.  Accordingly, such issue is not included 
on the title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case, the veteran was sent a VCAA notice 
letter in January 2001.  However, while there are eleven 
issues on appeal, the January 2001 communication specifically 
referenced only seven: memory loss, a gastrointestinal 
disorder other than GERD, chronic urinary infection, 
headaches, skin, chronic fatigue and involuntary movements of 
the hands and feet.  Moreover, the Board finds that the VCAA 
notice letter dated in January 2001 was deficient even as to 
the issues specified therein.  Indeed, while the veteran's 
claims involve undiagnosed illness, the notice letter did not 
discuss this aspect of the law.  Rather, the January 2001 
communication only described the rudimentary elements of a 
direct service connection claim.  

A February 2004 deferred rating decision recognized that VCAA 
notice was insufficient and instructed that a new duty to 
assist letter addressing all issues should be sent to the 
veteran.  There is no indication in the record that such 
correspondence was ever sent, however.  

Based on the foregoing, then, it is clear that the issues not 
covered in the January 2001 letter require notice.  Such 
issues include the veteran's claims of entitlement to service 
connection for schizophrenia, flat feet, and GERD (as opposed 
to a general gastrointestinal disorder claimed as 
constipation and stomach pain).  Also requiring VCAA notice 
is the claim of entitlement to service connection for the 
purpose of establishing eligibility to treatment under 
38 U.S.C. § 1702.  For this reason, it is determined that a 
new VCAA notice letter should be sent to the veteran 
regarding all issues on appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002), 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159, and any other applicable 
legal precedent, for the eleven issues on 
appeal. 

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claims and inform him as to which 
information and evidence, if any, that he 
is to provide, and which information and 
evidence, if any, VA will attempt to 
obtain on his behalf.  The veteran should 
also be advised to send to VA all 
evidence in his possession which pertains 
to the appeal.  Such notice should 
specifically explain the elements 
necessary to establish service connection 
in general, as well as based on an 
undiagnosed illness, and the elements 
necessary to establish eligibility for 
treatment under 38 U.S.C. § 1702.

2.  If additional pertinent evidence is 
received upon completion of the above, 
then the RO must readjudicate the issues 
on appeal and consider all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




